

114 S3088 RS: To provide a deadline for compliance with an alternate safety compliance program and for other purposes.
U.S. Senate
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 665114th CONGRESS2d SessionS. 3088[Report No. 114–372]IN THE SENATE OF THE UNITED STATESJune 23, 2016Mr. Sullivan (for himself, Ms. Cantwell, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 15, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide a deadline for compliance with an alternate safety compliance program and for other
			 purposes.
	
 1.Deadline for compliance with alternative safety compliance programSection 4503(d) of title 46, United States Code, is amended by striking paragraphs (1) and (2) and inserting the following:
			
 (1)After the later of January 1, 2020, or the end of the 3-year period beginning on the date the Secretary issues a final rule establishing an alternate safety compliance program developed in cooperation with the commercial fishing industry for fishing vessels, fish processing vessels, or fish tender vessels to which section 4502(b) of this title applies, such a vessel shall comply with such program, if the vessel—
 (A)is at least 50 feet overall in length; (B)is built before July 1, 2012; and
 (C)is 25 years of age or older. (2)If, after such alternate safety compliance program is established, there are substantial changes to the requirements of the alternate safety compliance program, the Secretary shall provide at least three years for fishing vessels, fish processing vessels, or fish tender vessels to which section 4502(b) of this title applies to comply with such changes..
 2.CoordinationNot later than 30 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish and disseminate a Coast Guard policy to standardize coordination, outreach, and design of the alternate compliance program referred to in section 4503(d)(1) of title 46, United States Code, to ensure consistency between Coast Guard Districts.
 3.Public engagementNot later than 30 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish a public memorandum for the fishing, shipbuilding, and maritime industry and the public including guidance, timelines, and opportunities for public engagement.
 4.Report to CongressNo later than June 1, 2018, the Secretary of the department in which the Coast Guard is operating in coordination with the head of the National Institute of Occupational Health and Safety, shall submit a report to Congress on the progress of the design and implementation of the alternate compliance program referred to in section 4503(d)(1) of title 46, United States Code, which shall include—
 (1)meeting summaries, including, the date, location, industry represented and a summary of topics, from—
 (A)a public forum, including fish expos, conferences, and other appropriate venues; (B)meetings with fleet-specific industry representatives;
 (C)meetings with fleet-specific industry representatives where the design and implementation of fleet-specific annexes was discussed; and
 (D)outreach completed in by each District Coordinator; (2)all documents provided to the public, including drafts of area plans and annexes;
 (3)a prioritized list of the high-risk fisheries being evaluated by the Coast Guard for additional safety requirements;
 (4)a list of all fleets where annexes are currently being designed, or may be designed, including rationale for each fleet’s inclusion in the list;
 (5)a summary of outreach to naval architects or other experts involved in the design of the program; (6)references for data and analyses being used to determine safety criteria in both area plans as well as annexes; and
 (7)a summary of appropriations used to design and implement the program, as well as appropriations needed to complete the program under the deadline prescribed.
	
 1.Deadline for compliance with alternative safety compliance programSection 4503(d) of title 46, United States Code, is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (6) and (7), respectively; and
 (2)by strike paragraphs (1), (2), and (3) and inserting the following:
				
 (1)After the later of January 1, 2021, or the end of the 3-year period beginning on the date the Secretary issues a final rule establishing an alternate safety compliance program developed in cooperation with the commercial fishing industry for fishing vessels, fish processing vessels, or fish tender vessels to which section 4502(b) of this title applies, such a vessel shall comply with such program, if the vessel—
 (A)is at least 50 feet in registered length; (B)is built before July 1, 2012; and
 (C)is 25 years of age or older. (2)A fishing vessel, fish processing vessel, or fish tender vessel built before July 1, 2012 that undergoes a major conversion completed after the later of July 1, 2012, or the date the Secretary establishes standards for an alternate safety compliance program, shall comply with such an alternative safety compliance program that is developed in cooperation with the commercial fishing industry and prescribed by the Secretary.
 (3)If, after such alternate safety compliance program, the addition of annexes thereto or changes to such annexes, is established, there are substantial changes to the requirements of the alternate safety compliance program, the Secretary shall provide at least three years for fishing vessels, fish processing vessels, or fish tender vessels to which section 4502(b) of this title applies to comply with such changes.
 (4)Alternative safety compliance programs shall be developed for purposes of paragraph (1) for specific regions and fisheries
 (5)Nothing in this section may be construed to supersede any existing alternate safety compliance programs in effect on the date of the enactment of this paragraph..
 2.CoordinationNot later than 30 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish and disseminate a Coast Guard policy to standardize coordination, outreach, and design of the alternate safety compliance program referred to in paragraph (1) of section 4503(d) of the title 46, United States Code, that is in compliance with paragraph (4) of such section to ensure consistency between Coast Guard Districts.
 3.Public engagementNot later than 30 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall publish a public memorandum for the fishing, shipbuilding, and maritime industry and the public including guidance, timelines, opportunities for public engagement.
 4.Report to CongressNo later than June 1, 2018, the Secretary of the department in which the Coast Guard is operating in coordination with the head of the National Institute of Occupational Health and Safety, shall submit a report to Congress on the progress of the design and implementation of the alternate safety compliance program referred to in section 4503(d)(1) of the title 46, United States Code, which shall include—
 (1)meeting summaries, including, the date, location, industry represented and the manner in which such documents were provided and a summary of topics, from—
 (A)a public forum, including fish expos, conferences, and other appropriate venues; (B)meetings with fleet-specific industry representatives;
 (C)meetings with fleet-specific industry representatives where the design and implementation of fleet-specific annexes was discussed; and
 (D)outreach completed by each District Coordinator; (2)all documents provided to the public, including drafts of area plans and annexes and the manner in which such documents were provided;
 (3)a prioritized list of the high risk fisheries being evaluated by the Coast Guard for additional safety requirements;
 (4)a list of all fleets where annexes are currently being designed, or may be designed, including rationale for each fleet’s inclusion in the list;
 (5)a summary of outreach to the Commercial Fishing Vessel Advisory Committee, naval architects, or other experts involved in the design of the program;
 (6)references for data and analyses being used to determine safety criteria in both area plans as well as annexes; and
 (7)a summary of appropriations used to design and implement the program, as well as appropriations needed to complete the program under the deadline prescribed.November 15, 2016Reported with an amendment